DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/623,888 and the preliminary amendment filled on 01/31/2020.
Claims 1-14 are presented for examination.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication device” in Claims 10 and 11; “control device” in claim 10; “processing device” in claim 11, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closet prior arts, Reichel et al. (EP 2911926A2, this reference is from IDS filed on 01/31/2020 and equivalent US Pub. US 2015/0286219 is used for claim mapping) (hereinafter Reichel) teaches a method for at least partially automated operation of a motor vehicle (See at least Abstract, “a method for coordinating operation of motor vehicles driving fully automated”), the method comprising: 
ascertaining a planned trajectory to be traversed by the motor vehicle as part of the at least partially automated operation (See at least Abstract, Para. [0005], [0017]-[0020], “determining a trajectory for each motor vehicle”);
transmitting plan data relating to the planned trajectory from the motor vehicle to a central device (See Para. [0024], “transmitting trajectory data to the arbitration device”, wherein Para. [0043], discloses that the arbitration device may be a central facility);
wherein the release condition is evaluated at the central device based on the plan data (See Para. [0039], “a central facility checks the trajectories of the vehicles for conflicts and adjusts the trajectories of motor vehicles, if necessary”); and
See Para. [0039], “a central facility may be provided in an area designed for coordinated driving, which checks the trajectories of the vehicles for conflicts and adjusts the trajectories [i.e., another planned trajectory] of motor vehicles, if necessary”, and Para. [0043], “the central facility includes a communication device or is connected thereto via a communication network that communicates with the communication devices of the at least two vehicles, and wherein the trajectory data of the at least one adjusted trajectory are transmitted via this communication device to the motor vehicle associated with this trajectory”).
The closest prior art, Reichel teaches the claim invention except explicitly spell out the feature of “receiving, at the motor vehicle, a release message from the central device in response to a release condition being met or not met”.
Another closest prior art, Douillard et al. (US 2017/0124781) (hereinafter Douillard)  teaches “a message communication between the motor vehicle and the central device” (Para. [0055], Fig. 1, “If autonomous vehicle controller 147 cannot ascertain a path or trajectory, then autonomous vehicle controller 147 may transmit request message 105 for teleoperation services. In response, a teleoperator computing device 104 [construed as central device] may receive instructions from a teleoperator 108 and transmits back a response data 107 to autonomous vehicle 109d to cause the vehicle to, for example, safely cross a set of double lines as it transits along the alternate path 121”. Additionally, see Para. [0065], [0070]-[0071], [0074], [0079]-[0087], [0089]-[0090]).
Col. 3-4, 9 “The autonomous vehicle may calculate trajectory based on information from map”, and Col.  5, lines 36-40, “The server 380 may receive from vehicle 210 map updates, map corrections, as well as other indication of lane closures”, and see Fig. 16, at task 1640, “the map update may involve modifying a map that is stored in memory 320 to show that the road 430 is likely blocked, changing a representation of the shape of the geometry (e.g., shape) to conform to the shape of the representative trajectory, or storing an indication in memory 320 that the map is inaccurate. In yet another aspect, performing an update may involve transmitting a message to the server 380 instructing to modify a map or simply alerting it that the map may be inaccurate”.
However, the closest prior arts as cited above fails to explicitly suggest, disclose or teach individually or in combination to render the limitations of “receiving, at the motor vehicle, a release message from the central device in response to a release condition being met, wherein the release condition is evaluated at the central device based on the plan data; and receiving, at the motor vehicle, a modification message from the central device in response to the release condition not being met, wherein the planned trajectory is ascertained again at the motor vehicle upon receiving the modification message in order to determine another planned trajectory” and in combination with other limitations of claim 1. Therefore, Claim 1 is considered novel and non-obvious and is therefore allowed. Claims 2-9 and 12-14 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.
Claim 10 is directed to motor vehicle but recites similar limitations as the method claim 1 with some obvious wording variations, and therefore, claim 10 is allowed for the same rationales as discussed above with method claim 1. 
Claim 11 is directed to a central device but recites similar limitations as the method claim 1 with some obvious wording variations, and therefore, claim 11 is allowed for the same rationales as discussed above with method claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/B M M HANNAN/Primary Examiner, Art Unit 3664